NO. 12-09-00132-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ANGELA KAYE DANIELS,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,	
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant, Angela Kaye Daniels, pleaded guilty to intoxication manslaughter.  Sentence was
imposed on April 15, 2009.  We have received the trial court's certification showing that Appellant
waived her right to appeal.  See Tex. R. App. P. 25.2(d).  The certification is signed by Appellant and
her counsel.  The clerk's record supports the trial court's certification.  See Greenwell v. Thirteenth
Court of Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); Dears v. State, 154 S.W.3d 610,
614-15 (Tex. Crim. App. 2005).  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered May 13, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.







(DO NOT PUBLISH)